Citation Nr: 0948594	
Decision Date: 12/28/09    Archive Date: 01/13/10	

DOCKET NO.  06-28 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hypertension 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for a chronic left knee 
disorder, to include as secondary to service-connected left 
foot disability. 

5.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from November 1989 to November 1993 has been 
reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the VARO 
in Waco, Texas, that denied entitlement to the benefits 
sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims at issue.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist the Veteran in developing facts pertinent to his 
claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the claim for an increased rating for 
residuals of a fracture of the left foot, the Veteran and his 
accredited representative point out that the most recent 
examination of record with regard to the status of the left 
foot disability is dated in March 2006, more than three years 
ago.  The representative asks that a more current examination 
be accorded the Veteran.

The representative also asks that the claims with regard to 
service connection be remanded.  The representative notes 
that the Veteran has never been accorded examinations by VA 
to clarify both the nature and etiology of his claimed 
disabilities.  See 38 U.S.C.A. § 5103A.

The Board is aware that under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in service connection claims, VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service; but (4) there is insufficient competent medical 
evidence on file for VA to make a decision on the claim. 

The Board is aware that the Veteran was seen on more than one 
occasion for complaints regarding the left knee in service.  
Also, the service treatment records reveal the Veteran had 
audiograms to the extent which might indicate the presence of 
hearing loss.  In his substantive appeal, the Veteran 
indicated his military duties placed him near diesel engines 
that he claims exposed him to acoustic trauma.

With regard to the claims for diabetes mellitus and 
hypertension, the Board believes that the Veteran should be 
asked to explain with more detail how he believes either or 
both is or are related to service.

Accordingly, further development of the evidence will be 
undertaken prior to final adjudication of the claims.  In 
order to give the Veteran every consideration with respect to 
the present appeal to insure due process, the claims are 
REMANDED for the following actions:

1.  The Veteran should be asked to 
provide information with regard to any 
health care professionals or others who 
have knowledge of his reported left knee 
disability, hearing loss, hypertension, 
and diabetes mellitus from the time of 
separation from service until the early 
2000's.  The Veteran should be asked 
whether he was told by any health care 
professional that any current disability 
at issue is related to his active 
service.  Any leads should be followed to 
the logical conclusion.

2.  Copies of all outstanding records of 
treatment, VA and non-VA, reported by the 
Veteran for the disabilities on appeal 
should be obtained and made part of the 
record.

3.  VA should schedule the Veteran for an 
orthopedic examination for the purpose of 
determining the extent and etiology of 
any current left knee disability.  Also, 
the examiner should opine as to the 
current nature of the service-connected 
left foot disability.  Particular 
attention should be paid to scarring 
involving the foot.  The examiner should 
review the entire claims file.  The 
claims file and a copy of this REMAND 
must be provided to the examiner for 
review in connection with the 
examination.  The examiner should provide 
an opinion regarding whether it is more 
likely than not (that is, probability 
greater than 50 percent), at least as 
likely as not (that is, probability of 50 
percent), or less likely than not (that 
is, probability of less than 50 percent), 
that any current left knee disability is 
related to the Veteran's active service 
or to his service-connected left foot 
disability.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  If the examiner 
cannot provide an opinion without resort 
to speculation, this should be so 
indicated.  As for the left foot 
disability, the examiner should opine as 
to the extent of functional impairment 
attributable to the left foot symptoms.  

4.  The Veteran should be accorded an 
audiometric examination.  The claims file 
should be made available to the examiner 
for review.  Following review of the 
relevant evidence in the claims file and 
the audiologic audiometric examination, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current hearing loss began 
during service or is causally linked to 
any incident of the Veteran's active 
service.  The examiner is advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and provide the reason that an opinion 
would require speculation.

5.  The Veteran should also be scheduled 
for appropriate examinations to determine 
whether there is a causal nexus between 
his active military service and any 
current diabetes mellitus and/or 
hypertension.  The claims file must be 
made available to the examiners for 
review, and examinations reports should 
reflect that such a review has been 
accomplished.  All appropriate testing 
should be conducted.  The appropriate 
examiner must provide an opinion as to 
whether it is more likely than not, at 
least as likely as not, or less likely as 
not that any currently diagnosed diabetes 
and/or hypertension had origin in service 
or is in any way related to the Veteran's 
active service.  Any opinion expressed 
must be supported by complete rationale.  
If the examiner is not able to provide 
the requested opinion without resort to 
speculation, it should be so stated and 
he or she must discuss why an opinion is 
not possible.

6.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded an appropriate time period in 
which to respond.

The purpose of this REMAND is to insure a complete record for 
appellate review and to assist the Veteran with development 
of evidence in connection with his claims.  The Board 
intimates no opinion, either legal or factual, as to any 
final outcome warranted.  The Veteran is advised that failure 
without good cause to report for any scheduled examination 
could result in a denial of his claims.  38 C.F.R. § 3.655 
(2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



